DECISION
On January 13,2016, the Defendant was sentenced to life in prison without the possibility of parole for the offense of Sexual Assault, a felony, in violation of §45-5-502(1), MCA. The Defendant was designated as a Tier III sex offender and ordered to pay court fees in the amount of $980. He was given credit for 417 days of time served at the rate of $100 credit per day toward Defendant’s fine.
*58Done in open Court this 6th day of May, 2016.
DATED this 10th day of June, 2016.
On May 6, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Jennifer Streano of the Office of the State Public Defender. The State was not represented. Judge John Larson was present and testified.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.